FILED
                                            United States Court of Appeals
                   UNITED STATES COURT OF APPEALS Tenth Circuit

                          FOR THE TENTH CIRCUIT                 November 13, 2020
                        _______________________________________
                                                               Christopher M. Wolpert
                                                                   Clerk of Court
    WILLIAM O. DALE; A. JAMES
    STREELMAN,

           Plaintiffs - Appellants.

    v.                                                   No. 19-2191
                                              (D.C. No. 1:18-CV-00967-WJ-JHR)
    EQUINE SPORTS MEDICINE &                              (D. N.M.)
    SURGERY RACE HORSE
    SERVICE, PLLC; DR. BOYD
    CLEMENT,

           Defendants - Appellees.

                       _________________________________________

                           ORDER AND JUDGMENT *
                      __________________________________________

Before TYMKOVICH, Chief Judge, LUCERO, and BACHARACH,
Circuit Judges.
                ___________________________________________

         This appeal involves the timeliness of a suit for veterinary

malpractice, gross negligence, and violation of the New Mexico Unfair

Trade Practice Act. The district court granted summary judgment to the

defendants, concluding that the suit was time-barred. We agree.




*
      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate. Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
1.    The plaintiffs timely sued twice and voluntarily dismissed both
      suits within the four-year period of limitations.
      The plaintiffs learned in September 2014 that they had a potential

claim, and the limitations period is four years. N.M. Stat. Ann. § 37-1-4.

So the limitations period would ordinarily expire in September 2018.

      The plaintiffs began two suits by September 2018 and a third suit in

October 2018. This appeal involves the third suit.

      The first suit began in October 2015 in a Texas federal district court.

Roughly seven months after beginning this suit, the plaintiffs moved for

voluntary dismissal without prejudice. But the district court denied the

motion, ultimately prompting the plaintiffs to appeal.

      While the first suit was being litigated in Texas federal court, the

plaintiffs began a second suit (August 2016) in New Mexico’s federal

district court. But the plaintiffs voluntarily dismissed the second suit

roughly five months later.

      Following dismissal of the second suit, the Fifth Circuit Court of

Appeals reversed in the first suit, concluding that the Texas federal court

should have allowed the dismissal to be without prejudice. On remand, the

district court dismissed the first suit without prejudice. But by then, more

than four years had passed since the plaintiffs learned of the basis for

suing.




                                      2
2.    The plaintiffs began a third suit and argue that it was timely
      under a saving statute and the doctrine of equitable tolling.
      After dismissing their first suit without prejudice, the plaintiffs

began a third suit in New Mexico’s federal district court. The plaintiffs

argue that the third suit was timely under New Mexico’s saving statute and

the doctrine of equitable tolling.

      A saving statute and equitable tolling operate differently. When a

saving statute applies, the plaintiff can obtain extra time to refile an action

that had failed for specified reasons. William D. Ferguson, The Statutes of

Limitation Saving Statutes 1 (1978). 1 When equitable tolling applies, it

suspends the limitations period because timely filing was impossible due to

circumstances beyond a plaintiff’s control. Slusser v. Vantage Builders,

Inc., 306 P.3d 524, 528 (N.M. Ct. App. 2013).




1
      Professor Ferguson explains:

            Essentially, the saving statutes provide that where a party
      has timely commenced an action which fails for some reason not
      related to the merits of the action, another action for the same
      cause may be brought within a limited period following dismissal
      of the first action and the initial statute of limitations will not
      be a bar to the second action if it is within the scope of the saving
      statute.

William D. Ferguson, The Statutes of Limitation Saving Statutes 1
(1978).
                                       3
3.    We engage in de novo review, applying New Mexico law on issues
      involving the limitations period.

      The federal district court in New Mexico held that the state’s saving

statute does not apply and awarded summary judgment to the defendants.

We engage in de novo review, viewing the evidence in the light most

favorable to the plaintiffs. Zahourek Sys., Inc. v. Balanced Body Univ.,

LLC, 965 F.3d 1141, 1143 (10th Cir. 2020). Though we view the evidence

favorably to the plaintiffs, the relevant historical facts are undisputed.

Under these facts, the third suit was untimely.

      A.    We apply New Mexico law.

      In considering the relevant historical facts, we examine the forum

state’s laws and case law on the limitations period, the saving statute, and

tolling. Pepsi-Cola Bottling Co. of Pittsburg, Inc. v. PepsiCo, Inc., 431

F.3d 1241, 1255 (10th Cir. 2005). The forum state here is New Mexico, so

we apply New Mexico’s statutes and case law involving the limitations

period. Because of the primacy of state law, we predict how the New

Mexico Supreme Court would decide the issues. Belnap v. Iasis

Healthcare, 844 F.3d 1272, 1295 (10th Cir. 2017).

      B.    The third suit would be untimely unless the plaintiffs could
            benefit from the saving statute or equitable tolling.
      Without the applicability of the saving statute or equitable tolling,

the third suit would be untimely because (1) the district court concluded

that a four-year limitations period applies, see N.M. Stat. Ann. § 37-1-4,

                                       4
(2) the plaintiffs do not argue to the contrary, and (3) the plaintiffs began

the third suit on October 18, 2018. So the third suit would ordinarily be

timely only if the limitations period had started to run on or after

October 18, 2014. But the plaintiffs discovered the grounds for all of their

claims in September 2014. 2 So the third suit would be timely only if the

plaintiffs could benefit from the state’s saving statute or equitable tolling.

       C.     New Mexico’s saving statute did not apply to the voluntary
              dismissal of the first suit.

       The plaintiffs invoke New Mexico’s saving statute, pointing out that

they began the first suit in October 2015 (only about thirteen months after

learning of the potential claim). But the plaintiffs ultimately decided to

             voluntarily dismiss that suit and

             begin a third suit in New Mexico’s federal district court more
              than four years after learning of the potential claim.

     Plaintiffs      First suit     Second suit     Four-year    Voluntarily
     discovered        filed           filed       limitations    dismissed
    their claims                                     period       first suit;
                                                     expired      third suit
                                                                     filed

    Sept. 2014       Oct. 2015      Aug. 2016      Sept. 2018     Oct. 2018

       Though the limitations period would have ordinarily expired, the

plaintiffs argue that their third suit is timely under New Mexico’s saving




2
      The plaintiffs have said that the limitations period began running no
earlier than September 2, 2014, but they have never suggested a later date.
                                        5
statute. In addressing this argument, we consider whether a voluntary

dismissal would trigger New Mexico’s saving statute.

      States vary on whether to apply a saving statute to voluntary

dismissals of an earlier suit. See William D. Ferguson, The Statutes of

Limitation Saving Statutes 313 (1978); see also Furnald v. Hughes, 804

N.W.2d 273, 276 (Iowa 2011) (“Whether a voluntary dismissal at the

request of the plaintiff is the kind of failure that allows the plaintiff to

bring a new action within the period of time specified by a saving statute is

a subject of controversy.”). The key is the wording of the saving statute.

See Furnald, 804 N.W.2d at 276 (“The answer [as to the applicability of

the saving statute to a voluntary dismissal] depends upon the particular

wording of the applicable saving[] statute and the judicial gloss placed

upon those words.”).

      New Mexico’s saving statute provides: “If, after the commencement

of an action, the plaintiff fail therein for any cause, except negligence in

its prosecution, and a new suit be commenced within six months thereafter,

the second suit shall, for the purposes herein contemplated, be deemed a

continuation of the first.” 3 N.M. Stat. Ann. § 37-1-14. To determine


3
      The plaintiffs began three suits against the same parties, alleging the
same wrongdoing. The plaintiffs argue that the dismissal of the first suit
triggered New Mexico’s saving statute. If this statute had been triggered, it
would render “the second suit” to be “a continuation of the first.” N.M.
Stat. Ann. § 37-1-14. But the plaintiffs had voluntarily dismissed the
second suit more than 21 months before they sued. So the plaintiffs argue
                                        6
whether this saving statute is triggered by a voluntary dismissal, we must

consider the statutory language and purpose. See State v. Benally, 368 P.3d

403, 405 (N.M. 2016) (providing that interpretation of state statutes

requires consideration of the text and the statutory purpose).

      The statutory language refers to an action that fails “for any cause.”

When a suit is dismissed voluntarily, has the plaintiff “failed therein for

any cause?” Some might legitimately say that the suit hasn’t failed at all if

it’s voluntarily dismissed; others might legitimately counter that a suit

“fails” if it’s ultimately dismissed, no matter the reason. So the statutory

wording doesn’t yield a decisive answer.

      When New Mexico law does not provide an answer, New Mexico

courts consider other jurisdictions for guidance. Gandydancer, LLC v. Rock

House CGM, LLC, 453 P.3d 434, 444 (N.M. 2019). In looking to other

jurisdictions for guidance, New Mexico courts typically focus on other

jurisdictions with similar statutory language. Id.; see pp. 10–11, below.

      Only two other states (Iowa and Indiana) use similar language,

referring to the failure of a suit for any cause other than negligent

prosecution. Iowa’s saving statute uses almost identical wording: “If, after



that the saving statute operates to save the third suit, not the second one.
In their briefs, the defendants have not questioned the applicability of the
saving statute to a third suit; so we need not address whether New
Mexico’s saving statute can render a third suit a continuation of the first
one .

                                      7
the commencement of an action, the plaintiff, for any cause except

negligence in its prosecution, fails therein, and a new one is brought within

six months thereafter, the second shall be held a continuation of the first.”

Iowa Code Ann. § 614.10. And Indiana’s saving statute says that it’s

triggered if “the plaintiff fails in the action from any cause except

negligence in the prosecution of the action.” Ind. Code Ann. § 34-11-8-

1(a)(1) (West 2020).

      Interpreting Iowa’s almost identical wording, the Iowa Supreme

Court concluded that a voluntary dismissal doesn’t trigger the saving

statute because the suit hasn’t “failed” because of a practical inability to

pursue the claim. Furnald v. Hughes, 804 N.W.2d 273, 282 (Iowa 2011). 4

Indiana’s similar language has also led to a similar interpretation.

Interpreting that state’s reference to the failure of an action, the Indiana

Court of Appeals concluded that “[a] properly initiated action that is

voluntarily dismissed is not deemed a ‘failure’ within the meaning of the

statute.” Kohlman v. Finkelstein, 509 N.E.2d 228, 232 (Ind. Ct. App.

1987).




4
      In reaching this conclusion, Iowa Supreme Court rejected the
interpretation of an opinion that the plaintiffs invoke: Davis v. Liberty
Mut. Ins., 55 F.3d 1365 (8th Cir. 1995). In Davis, the Eighth Circuit
concluded that Iowa’s statute would save a voluntarily dismissed action. 55
F.3d at 1369. The Iowa Supreme Court rejected that conclusion. Furnald,
804 N.W.2d at 282.

                                       8
      The saving statutes in five other states refer to the failure of a suit:

Ohio, Kansas, Utah, Wyoming, and Oklahoma. Ohio Rev. Code Ann.

§ 2305.19(A) (West 2020); Kan. Stat. Ann. § 60-518 (West 2020); Utah

Code Ann. § 78B-2-111(1) (West 2020); Wyo. Stat. Ann. § 1-3-118 (West

2020); Okla. Stat. Ann. tit. 12, § 100 (West 2020). But those statutes don’t

refer to negligent prosecution; they instead refer more broadly to the

failure of any suit other than on the merits. Ohio Rev. Code Ann.

§ 2305.19(A) (saving statute triggered when “the plaintiff fails otherwise

than upon the merits”); Utah Code Ann. § 78B-2-111(1) (West 2020)

(saving statute triggered “if the plaintiff fails in the action or upon a cause

of action otherwise than upon the merits”); Kan. Stat. Ann. § 60-518 (West

2020) (saving statute triggered when “the plaintiff fail in such action

otherwise than upon the merits”); Wyo. Stat. Ann. § 1-3-118 (West 2020)

(saving statute triggered “if the plaintiff fails otherwise than upon the

merits”); Okla. Stat. Ann. tit. 12, § 100 (West 2020) (saving statute

triggered “if the plaintiff fail in such action otherwise than upon the

merits”). In each of those states to consider the issue, courts have

characterized voluntary dismissal as a failure other than on the merits,

triggering the saving statutes. Frysinger v. Leech, 512 N.E.2d 337, 342

(Ohio 1987); Taylor v. Int’l Union of Electronic, Elec., Salaried, Mach. &

Furniture Workers, 968 P.2d 685, 689 (Kan. Ct. App. 1998); Luke v.



                                       9
Bennion, 106 P. 712, 714–15 (Utah 1908); Ross v. Kelsey Hayes, Inc., 825

P.2d 1273, 1279 (Okla. 1991). 5

      But New Mexico’s legislature worded its saving statute differently

from the versions in those states. Those states refer to the failure of any

suit for any reason other than the merits. See p. 9, above. In contrast, New

Mexico’s saving statute refers to the dismissal of any suit for a reason

other than “negligent prosecution.” See p. 6, above.

      When faced with similar variations in statutory wording, the New

Mexico Supreme Court has taken guidance only from courts interpreting

similar statutory language. See Gandydancer, LLC v. Rock House CGM,

LLC, 453 P.3d 434, 444 (N.M. 2019) (stating that when New Mexico case

law does not provide an answer, the court will seek guidance from

interpretations of other jurisdictions’ laws only if those laws resemble New

Mexico’s); see also Krahling v. First Trust Nat’l Ass’n, 944 P.2d 914, 916

(N.M. Ct. App. 1997) 6 (“We begin our analysis by recognizing that our

decision must be based on the wording of the New Mexico statute and that




5
      Wyoming’s appellate courts have not decided the issue in a published
opinion.
6
      Krahling was decided by New Mexico’s intermediate appellate court
rather than the state supreme court. But we follow the opinions by the
intermediate appellate court unless other authority convinces us that the
state supreme court would have analyzed the issue differently. Daitom, Inc.
v. Pennwalt Corp., 741 F.2d 1569, 1574 (10th Cir. 1984).
                                      10
cases from other jurisdictions are persuasive only to the extent that their

statutes are similar to ours.”); see also p. 7, above.

      The difference in language reflects a difference in statutory purpose.

The purpose of New Mexico’s saving statute is to prevent dismissal based

on minor or technical errors and relieve plaintiffs who have diligently

prosecuted their claims. See Foster v. Sun Healthcare Grp., Inc., 284 P.3d

389, 394 (N.M. Ct. App. 2012) (stating that the purpose of New Mexico’s

saving statute is to prevent dismissal for plaintiffs who have diligently

prosecuted their claims); see also Furnald v. Hughes, 804 N.W.2d 273, 276

(Iowa 2011) (“The purpose of a savings statute is to prevent minor or

technical mistakes from precluding a plaintiff from obtaining his day in

court and having his claim decided on the merits.”).

      The plaintiffs didn’t need the saving statute to avoid dismissal based

on a minor or technical error, for they had begun two suits within the

limitations period:

      If the first suit gives notice to the defendant of the nature of the
      claim, then the primary purpose of the statute [of limitations]
      has been fulfilled. However, the reason to give relief from the
      statutes of limitations is to save plaintiff from foundering on
      procedural technicalities that prevent a trial on the merits. If the
      action is voluntarily dismissed by plaintiff rather than
      foundering on procedural technicalities, then it is not within the
      reason of the [saving] statute and should not be encompassed
      within it. To permit such use of the statute provides the plaintiff
      with a tool to enable it to defeat the trial of the action and thus
      defeat the secondary purpose of limitations, trial of the merits
      while memories are still fresh.


                                      11
William D. Ferguson, The Statutes of Limitation Saving Statutes 312

(1978).

      The plaintiffs explained to the federal district court in Texas that

they were dismissing the first suit to obtain a more generous jury pool in

another jurisdiction. But the plaintiffs later told the Fifth Circuit that they

were voluntarily dismissing because they didn’t think that the district

judge would provide a fair trial. See p. 14, below. Whatever the true

reason, the plaintiffs could have timely pursued one of the first two suits.

      Indeed, even after suffering setbacks in the first suit, the plaintiffs

timely began a second suit in New Mexico’s federal district court. The

plaintiffs could have pursued that suit to avoid expiration of the limitations

period. The plaintiffs’ unilateral decision to abandon both of the first two

suits reflects a lack of diligence that’s led New Mexico courts to disallow

use of the saving statute when a suit is dismissed for failure to prosecute.

Gathman-Matotan Architects & Planners, Inc. v. State, Dep't of Fin. &

Admin., Prop. Control Div., 787 P.2d 411, 413 (N.M. 1990); see also

Barbeau v. Hoppenrath, 33 P.3d 675, 678–79 (N.M. Ct. App. 2001) (“The

Savings Statute is intended to protect those who prosecute their action in a

non-negligent manner; the plaintiff must choose a forum that arguably has

the power to decide the matter involved.”).

      Given the plaintiffs’ tactical choice, the New Mexico Supreme Court

would likely treat the voluntary dismissal of the first suit as the equivalent

                                      12
of a dismissal for negligent prosecution. With equivalent treatment, the

New Mexico Supreme Court would likely decline to apply the saving

statute to the plaintiffs’ voluntary dismissal.

      D.    The plaintiffs have not preserved or properly presented an
            argument on equitable tolling.

      The plaintiffs urge application not only of the saving statute but also

of equitable tolling. Under New Mexico law, a limitations period can be

equitably tolled, relieving the plaintiffs of a time-bar when exceptional

circumstances prevented timely filing. Little v. Baigas, 390 P.3d 201, 207

(N.M. Ct. App. 2016). But the plaintiffs forfeited this argument and failed

to present it properly on appeal.

      The plaintiffs did not refer to equitable tolling in district court.

Instead, the plaintiffs referred generically to tolling: “Tolling necessarily

applies as was recognized at argument by the Fifth Circuit.” Appellants’

App’x at 30.

      In this sentence, the plaintiffs were referring to a Fifth Circuit

judge’s question during oral argument, which the plaintiffs interpreted as a

statement that reversal would trigger tolling. The plaintiffs elaborated,

arguing that “the Fifth Circuit [had] acknowledged at oral argument . . .

that if they reversed [the district court] on the denial of dismissal that

Plaintiffs would not be left without a remedy because tolling would apply.”




                                       13
Appellants’ App’x at 29; see also id. at 30 (stating that the Fifth Circuit

had recognized that “[t]olling necessarily applies”).

      This characterization is inaccurate, for none of the Fifth Circuit

judges said that tolling would apply. The pertinent colloquy was:

      Judge 1: . . . There is a limit on dismissing and refiling in that
      the statute could be an issue.

      Attorney Dunn: Which we were cognizant of, which is why
      ultimately while the motion to reconsider was pending, we filed
      the corresponding place-holding case in New Mexico, believing
      –

      Judge 2: Did you serve it?

      Attorney Dunn: We did not serve it because at that point there’s
      still an open case. So, until the case has been dismissed in Texas,
      we did not believe it would have been appropriate to serve it
      . . . .

      Judge 1: How does that work from a remedies standpoint, here,
      then, if we were to agree with you that the dismissal was
      improper, we grant it – you’d be able to timely file in New
      Mexico? Wherever you want to file?

      Attorney Dunn: And that gets to the reason that we point out the
      rest of the errors throughout the course of this trial . . . . We
      submit that ultimately the remedy that you – one of the remedies
      you could grant that we’ve asked for – is to just remand this back
      to the same district and leave the decision on the transfer alone.
      But we don’t believe we can obtain a fair trial in front of Judge
      McBryde. And that’s what this really comes down to.

      Judge 1: What do you want, your time’s up but what do you want
      us, what relief, specifically would you want us to order?

      Attorney Dunn: I believe that on the conclusion of our opening
      brief we asked first for a remand and an order to transfer the case
      to New Mexico. If this court is unwilling to touch the transfer


                                      14
     order, we’re asking for an order of remand and for the case to be
     heard by another judge so that we can obtain a fair trial.

     Judge 1: But in Fort Worth?

     Attorney Dunn: In Fort Worth.

     Judge 1: In the Northern District at least, yeah?

     Attorney Dunn: Those are the two remedies, and we would be
     satisfied with either. Our preference is of course transfer to New
     Mexico.

     Judge 2: I know your time is expired, but I don’t understand
     what basis you would have to get that as the remedy for not
     getting a non-suit. I mean, that is, why wouldn’t the remedy be
     we’ve changed the dismissal from prejudice to not-prejudice, and
     we all go henceforth with that day.

     Judge 1: Because then you can’t refile the case.

     Attorney Dunn: Then we’ve lost our case in New Mexico –

     Judge 2: But that’s not – but you get the remedy that’s associated
     with the harm that you suffered.

     Judge 3: Well is there an equitable tolling argument?

     Judge 2: But that’s for that other court, isn’t it?

Oral Argument at 37:01–39:23, Dale v. Equine Sports Med. & Surgery Race

Horse Serv., P.L.L.C., 750 F. App’x 265 (5th Cir. 2018) (No. 17-10569),

http://www.ca5.uscourts.gov/OralArgRecordings/17/17-10569_4-5-

2018.mp3 (emphasis added). None of the judges said that the limitations

period would be tolled.

     On appeal, the plaintiffs also argue that the limitations period should

be equitably tolled because they had to spend considerable time appealing

                                     15
an erroneous ruling before they could voluntarily dismiss the first suit. But

the plaintiffs forfeited this theory by failing to present it in district court.

Cummings v. Norton, 393 F.3d 1186, 1190 (10th Cir. 2005). 7

      The plaintiffs not only forfeited this theory but also failed to present

it properly here. On appeal, the defendants argued that the plaintiffs had

not satisfied their burden on equitable tolling. That burden requires a

showing that

           the plaintiffs diligently pursued their rights and

           an impediment existed, beyond the plaintiffs’ control, which
            prevented timely filing.

Little v. Baigas, 390 P.3d 201, 207 (N.M. Ct. App. 2016).

      On appeal, the defendants argued that the plaintiffs hadn’t satisfied

either burden, contending that the plaintiffs were neither diligent nor

unable to timely file within the four-year period of limitations. The

plaintiffs didn’t reply to this argument. By failing to reply to this

argument, the plaintiffs waived any non-obvious shortcomings in the

defendants’ argument. Hasan v. AIG Prop. Cas. Co., 935 F.3d 1092, 1099

(10th Cir. 2019).




7
      We could ordinarily consider this issue under the plain-error
standard, but the plaintiffs have not argued plain error. See Bishop v.
Smith, 760 F.3d 1070, 1095 (10th Cir. 2014) (stating that we will not
consider the possibility of plain error on a forfeited theory when the
claimant fails to argue for plain error).
                                       16
       We see no obvious flaws in the defendants’ argument. The district

court characterized the plaintiffs’ conduct in Texas as “considerably short

of good faith,” pointing to flimsy excuses for a failure to attend

proceedings and an “outright refusal to comply with the final trial setting

order.” Appellants’ App’x at 50.

       And the Texas federal court’s error did not prevent the plaintiffs

from timely filing. Their first suit was timely, and no one forced them to

dismiss that suit. They chose to do so.

       Indeed, the plaintiffs began a second suit in New Mexico’s federal

district court in August 2016, within two years of the alleged wrongdoing.

That suit was also timely, but the plaintiffs voluntarily dismissed that suit,

too.

       The plaintiffs could have continued with either of their first two suits

without fearing expiration of the limitations period. But the plaintiffs

chose to voluntarily dismiss both of the first two suits and refile more than

four years after learning of the alleged wrongdoing.

       Given the lack of diligence or external impediments to timely filing,

we see no obvious flaws in the defendants’ arguments against equitable

tolling. So even without the forfeiture, we would reject the plaintiffs’




                                      17
argument for equitable tolling.

     Affirmed.

                                  Entered for the Court



                                  Robert E. Bacharach
                                  Circuit Judge




                                   18